Citation Nr: 1624528	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity associated with diabetes mellitus type II with erectile dysfunction, prior to April 30, 2012.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy, right lower extremity, associated with diabetes mellitus type II with erectile dysfunction, since April 30, 2012.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity associated with diabetes mellitus type II with erectile dysfunction, prior to April 30, 2012.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy, left lower extremity associated with diabetes mellitus type II with erectile dysfunction, since April 30, 2012. 

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case now resides with the VA RO in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 videoconference hearing; a transcript of that hearing is of record.

This case was most recently before the Board in January 2015, when a service connection claim for peripheral neuropathy of the upper extremities was denied.  A service connection claim for hypertension, increased rating claims for peripheral neuropathy of the lower extremities associated with diabetes mellitus type II with erectile dysfunction, and a claim for a total disability rating based on individual unemployability (TDIU) were remanded for further development. 

With respect to his claim for TDIU, while the claims were on Remand, in December 2015, the RO granted entitlement to TDIU, effective June 12, 2009.  The Board notes that the Veteran's application for TDIU indicated he had last worked full-time in 2009.  See VA Form 21-8940.  The Veteran has not appealed the effective date assigned for his TDIU.  As such, no claim regarding entitlement to TDIU is in appellate status at this time.  

With respect to his increased rating claims for peripheral neuropathy of the lower extremities associated with diabetes mellitus type II with erectile dysfunction and hypertension, additional development was completed and a December 2015 supplemental statement of the case was issued; the case is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's peripheral neuropathy of the left and right lower extremities, have been manifested by no more than moderate incomplete paralysis of the sciatic nerve, with no evidence of muscle atrophy or complete paralysis of the sciatic nerve. 





CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II with erectile dysfunction, prior to April 30, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8525-8520 (2015).

2.  Since April 30, 2012, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II with erectile dysfunction, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DCs 8525-8520 (2015).

3.  The criteria for a rating of 20 percent, but not higher, for peripheral neuropathy of the left lower extremity associated with diabetes mellitus type II with erectile dysfunction, prior to April 30, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DCs 8525-8520 (2015).

4.  Since April 30, 2012, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus type II with erectile dysfunction, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DCs 8525-8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The current appeal arises out of a claim received at the RO in October 2007. In a July 2008 rating decision, the RO granted service connection for peripheral neuropathy of the left and right lower extremities, and assigned a 10 percent initial rating for each leg, pursuant to Diagnostic Code 8525, effective October 25, 2007.  In December 2015, the ratings were increased to 20 percent, for each leg, effective April 30, 2012, the date of a VA treatment report.  The diagnostic code was changed to DC 8525-8520, corresponding to the sciatic nerve.  

DC 8520, which governs disabilities of the sciatic nerve, provides for a 10 percent rating for incomplete paralysis of the sciatic nerve that is mild, a 20 percent rating for a moderate disability, a 40 percent rating for a moderately severe disability, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).  An 80 percent rating is authorized for complete paralysis of the sciatic nerve, evidenced by foot dangles and drops, no active movement possible of muscles below the knees, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).

Under DC 8525, complete paralysis of all muscles of the sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired is rated 30 percent disabling.  Incomplete paralysis that is 'severe,' 'moderate,' and 'mild' is rated as 20, 10, and 10 percent disabling, respectively.

The Board notes that it is in the Veteran's best interest to evaluate the peripheral nerve involvement of his right and left lower extremities under DC 8520 as opposed to DC 8525, as moderate incomplete paralysis under DC 8525 only warrants a 10 percent disability rating, while moderate incomplete paralysis under DC 8520 warrants a 20 percent disability rating.  Moreover, the August 2015 VA examination report clearly identifies the Veteran's lower extremity diabetic peripheral neuropathy as affecting the sciatic nerve.  As such, the Board will evaluate the Veteran's disability under DC 8520, which addresses involvement of the sciatic nerve. 

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124 (2015).

After a review of all of the evidence, the Board finds that a 20 percent rating is warranted, for both the right and left lower extremities, for the entire period of this appeal.  

In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The Board finds that it is factually ascertainable that the symptoms demonstrated at the April 2012 VA treatment visit have existed throughout the period on appeal, not simply after the April 2012 VA treatment visit.  Therefore, a 20 percent rating is warranted for each lower extremity for the entire period on appeal.  The treatment record simply confirmed the Veteran's contentions.  

At an April 2008 VA examination the VA examiner noted abnormal sensory function with findings of decreased sensation in the distal feet. Reduced reflexes were noted with knee jerk and ankle jerk testing.  Objective evidence of diabetic neurological complications, normal motor function, and neuralgia were noted. 

The Veteran underwent an additional VA examination in August 2015.  He reported a history of numbness in the bilateral feet persistent for 10 years up to the knee.  Moderate paresthesias and/or dysesthesias, and moderate numbness of the right and left lower extremities were noted.  

Neurologic strength testing reflected normal findings.  Deep tendon reflexes were normal at the bilateral knees and reduced at the ankle, bilaterally.  Decreased light touch/monofilament testing was demonstrated in his foot/toes, bilaterally.  Results were normal at his knee/thigh and ankle/lower legs, bilaterally.  Position sense and vibration sensation were decreased bilaterally, but not absent.  No muscle atrophy was observed. 

The VA examiner noted that the Veteran did not have trophic changes attributable to diabetic peripheral neuropathy.  The VA examiner specifically indicated that the Veteran had incomplete paralysis of the right and left sciatic nerves.  No other affected nerves were identified.  The Board notes that EMG testing results noted an impression of "findings are consistent with severe chronic mixed sensory greater than motor polyneuropathy affecting bilateral lower extremities."  However, as noted in the schedule of ratings for peripheral nerves, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  Thus an impression of "severe chronic mixed sensory" on the report can only result in a moderate rating at most. 

The Board has additionally reviewed hundreds of pages of VA treatment records and numerous statements submitted by the Veteran. 

The Board finds that the evidence above is consistent with moderate incomplete paralysis of the sciatic nerve, bilaterally, throughout the period on appeal. Nevertheless, despite the complaints and findings noted above, the overall disability picture is not found to be comparable to moderately severe incomplete paralysis of the sciatic nerve, for either his right or left lower extremities.  The evidence above reflects moderate symptomatology despite the Veteran's complaints.  Neurological testing supports this conclusion.  The evidence is clear on this point.

As such, the Board also finds that the preponderance of the evidence is against any rating higher than 20 percent, for either lower extremity, for any portion of the period on appeal.

With respect to his increased ratings, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, as already noted above, the Veteran is already receiving TDIU (a total 100 percent rating) since June 2009. 


II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board attempted to obtain records from the Social Security Administration (SSA).  The SSA informed the VA that no medical records were available to send because such records do not exist and further efforts to obtain them will be futile.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his peripheral neuropathy in March 2008 and August 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's peripheral neuropathy since the most recent VA examination.  The Board finds the examinations together to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disabilities under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, this case has been remanded for additional development in January 2015.  The Board finds there has been substantial compliance with the Remand, with respect to his peripheral neuropathy claims.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating of 20 percent, but no higher, prior to April 30, 2012, for peripheral neuropathy, right lower extremity associated with diabetes mellitus type II with erectile dysfunction, is granted, subject to the statutes and regulations governing the payment of monetary  benefits. 

A rating in excess of 20 percent, for peripheral neuropathy, right lower extremity, associated with diabetes mellitus type II with erectile dysfunction, since April 30, 2012, is denied.

A rating of 20 percent, but no higher, prior to April 30, 2012, for peripheral neuropathy, left lower extremity associated with diabetes mellitus type II with erectile dysfunction, is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

A rating in excess of 20 percent, for peripheral neuropathy, left lower extremity associated with diabetes mellitus type II with erectile dysfunction, since April 30, 2012, is denied 


REMAND

The Veteran maintains that his hypertension is related to service.  In the alternative, he asserts that his hypertension is secondary to his service-connected disabilities. 

Most recently, in August 2015, the Veteran underwent a VA examination that addressed his hypertension.  This examination is not adequate.  Specifically, although the VA examiner provided the requested medical opinions, rationale for his secondary service connection medical opinions were not provided, as required in the Board's Remand.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the Veteran should be accorded a pertinent VA addendum opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an examiner for addendum opinions regarding the Veteran's hypertension.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by his service-connected coronary artery disease.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected coronary artery disease. 

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by his service-connected diabetes mellitus.  

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


